Citation Nr: 0532867	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, 
claimed as anxiety and post-traumatic stress disorder, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.  The veteran has no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Pittsburgh, Pennsylvania, which denied the veteran's claim 
to reopen service connection for a nervous condition.  The 
veteran's claim to reopen was subsequently granted by a Board 
decision in June 2003, which reopened the claim and sought to 
develop additional evidence internally under 38 C.F.R. 
§ 19.9(a)(2) (2002), which was invalidated by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Following a change in VA 
policy, the Board ceased its internal development of evidence 
and remanded the claim to the RO in November 2003, for 
further development.  A review of the file indicates that the 
requested development has been completed to the degree 
reasonably possible.  Thus, the Board may proceed with its 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for a nervous 
disorder, claimed as anxiety and post-traumatic stress 
disorder, to include as secondary to service connected 
disability; all reasonable development necessary for the 
disposition of the appeal of the claim has been completed.

2.  Service medical records, including an October 1977 
separation examination, are negative for any findings 
attributed to a psychiatric disability, including a nervous 
disorder, anxiety, and post-traumatic stress disorder; 
competent evidence does not show any relationship between the 
current psychiatric disability and service or a service-
connected disability.  


CONCLUSION OF LAW

A nervous disorder, claimed as anxiety and post-traumatic 
stress disorder, to include as secondary to service connected 
disability, was not incurred or aggravated in active service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the Appeals Management Center (AMC) sent VCAA notice in 
March 2004.  As previously noted, the original RO decision 
that is the subject of this appeal was entered in September 
2000, which was before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini v. Principi, the United States 
Court of Appeals for Veterans Claims (Court) also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Also see VAOPGCPREC 7-2004.  The 
VCAA notice sent in March 2004 complied with all requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: 
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) requests or tells the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  In this case, the March 2004 letter from the AMC 
provided the appellant with notice which included all four 
elements.   

The Board concludes that the discussions in the September 
2000 rating decision, the November 2000 Statement of the Case 
(SOC), and the two Supplemental Statement(s) of the Case 
(SSOC) in June 2005, adequately informed the veteran of the 
information and evidence needed to substantiate his claim.  
The Board observes that the SSOC's informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  After receiving the VCAA 
notice, the veteran asserted in May 2004 that he had nothing 
else to submit and he has exhausted all means of old and any 
new information concerning his claim.  VA afforded the 
veteran a VA medical examination in October 2004, which 
addressed the nature and etiology of the veteran's nervous 
disorder.  The mental health evaluation and medical opinion 
are adequate for rating purposes; there is sufficient medical 
evidence of record to make a decision on the claim on appeal.  
There is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for a psychosis 
may be presumed when it is manifested to a degree of 10 
percent within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in Board and regional 
office hearings, the veteran's written statements, the VA 
Form-9, and briefs; VA records for treatment from 1980 and 
1990, various private treatment records/reports, and VA 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The evidence presents a number of diagnoses and the veteran 
asserts theories of entitlement, including direct and 
secondary service connection, presumptive service connection, 
as well as service connection through aggravation.  A review 
of the record indicates that service connection is not 
warranted under any of the bases presented.

Initially, the Board addresses the theory of direct service 
connection.  Contrary to the veteran's assertion that his 
nervous disorder began in service, there is nothing in his 
service medical records to establish that his symptoms began 
before January 1978.  Service medical records, including an 
October 1977 examination that the veteran underwent for 
release from active duty, are negative for any findings 
attributed to a nervous disorder or any other psychiatric 
disability.  The veteran confirms through his hearing 
testimony from July 1979 that no one ever mentioned his 
nerves while undergoing treatment in service and he never saw 
a psychiatrist while in service.  (RO Transcript (T.) at p. 
8)  Treatment records are plainly devoid of any complaints of 
nervousness, panic, or anxiety, which the VA examiner 
recognized during a C&P examination in 1992.  The Board 
concludes from this that chronicity has not been shown.  The 
Board also notes that approximately ten months elapsed after 
separation from service before the veteran claimed to have a 
nervous condition, which culminated in his first diagnosis of 
anxiety neurosis at a VA compensation and pension (C&P) 
examination in January 1979.  

Medical opinions conflict over whether the symptoms of a 
psychiatric disorder existed in service.  M.G.F., D.O., in a 
January 2001 medical opinion, asserts that within a 
reasonable degree of medical certainty a chronic anxiety 
disorder did begin in service.  He also asserts within a 
reasonable degree of medical certainty that PTSD, if present, 
began in service.  The Board finds Dr. F's statements are 
entitled to very little probative weight.  In this regard, 
the Board notes that Dr. F. could only attest to treating the 
veteran since the early 1990's.  And as the veteran's travel 
Board testimony indicated, his access to medical records 
prior to his treatment of the veteran was nonexistent, i.e. 
he only reviewed the veteran's "biography" and rating 
decisions dated after 2001.  (Board Transcript (B.T.) at pp. 
17-18)  The clinician who performed the C&P examination in 
October 2004, however, noted that he reviewed the veteran's 
claims folder in detail, which would encompass not only the 
veteran's diary and post-2001 rating decisions, but also the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, reports from other private 
medical providers, and previous C&P examination reports 
spanning over 20 years.  Regarding Dr. F's opinions, the 
October 2004 VA examiner delineates in great detail how Dr. 
F. contradicts himself and provides opinions that do not 
support the veteran's claims.  For example, Dr. F. states 
that he has been treating the veteran for anxiety and 
irritable bowel syndrome (IBS); he then opines that the 
veteran's anxiety is related to gastrointestinal complaints.  
The implication is that the anxiety is related to the IBS.  
The VA examiner points out that IBS is a nonservice-connected 
disorder.  Based on the VA examiner's access to the veteran's 
contemporaneous records in service and beyond, and his 
convincing critique of Dr. F's opinions, the Board finds the 
October 2004 VA examiner's opinion regarding service 
connection to be of greater probative value.

Although the veteran's diagnosis of a psychiatric disorder 
has been an evolving one, the October 2004 VA examiner 
confirmed a panic disorder without agoraphobia as the 
probable diagnosis.  This diagnosis first emerged as a result 
of a C&P examination in May 1992 and was repeated in June 
1995.  The October 2004 VA examiner concluded that there was 
no evidence that the veteran reported anxiety related 
symptoms during service and his first post-service 
examination indicated only mild adjustment related problems.  
Consequently, his diagnosis of a probable panic disorder also 
included the opinion that it is unrelated to service.

The evidence also indicates that the veteran does not have a 
current disability of PTSD that is directly related to 
service.  The medical evidence also conflicts on this issue.  
Only one diagnosis of PTSD is of record.  It arises from an 
evaluation done in January 2001, by A.C.S., a licensed 
psychologist.  After administering a Minnesota Multiphasic 
Personality Inventory-II and a Mississippi Scale for Combat 
Related PTSD, Mr. S. concluded that the veteran had PTSD.  
The Court of Appeals for Veterans Claims noted that where 
"there has been an 'unequivocal' diagnosis of PTSD by mental 
heath professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." in Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997).  This presumption that 
the diagnosis complies with DSM criteria is rebuttable.  
Notably, the October 2004 VA examiner emphatically disagrees 
with Mr. S's diagnosis.  He concludes that PTSD is 
definitively ruled out, a conclusion which he based primarily 
on the veteran failing to meet criterion A (a traumatic/life 
threatening event).  

The sufficiency of a stressor is now a clinical determination 
for the examining mental health professional.  Id. at 153 
(1997) (Nebeker, Chief Judge, concurring by way of synopsis).  
A comparison of Mr. S's evaluation and that of the October 
2004 VA examiner's indicates that Mr. S did not fully explore 
the veteran's claimed stressors in detail.  Rather, he 
reported quite broadly that the veteran had "past trauma 
while in his military experience as he pertains to the 
adjustment of military life and 'boot camp' and continued 
military experience under pressures for which he had 
difficulty in adjustment."  It is impossible to verify the 
criteria for PTSD were met from this summary.  Moreover, 
there is no indication that Mr. S had access to the veteran's 
diary or any of the statements regarding his purported 
stressors, such as his dealings with the "gunnery 
sergeant".  The October 2004 VA examiner's testing of the 
veteran indicated "outright symptom fabrication and 
exaggeration".  In this regard, he notes that the veteran's 
score exceeded the cutoff for combat veterans and his score 
on the Impact of Events Scale Revised would be considered 
"excessively high" for a combat veteran.  The veteran's 
service records reflect no combat service.  He also notes the 
veteran's high degree of functioning being inconsistent with 
his report of severe symptomatology.  Consequently, the Board 
concludes that the October 2004 VA examiner's evaluation of 
the veteran and his opinion with regard to the existence of 
PTSD are entitled to great probative weight, while Mr. S's 
diagnosis is sorely lacking in credibility.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence").  Accordingly, 
Dr. F's statement that if the veteran has PTSD, it is related 
to service, is inconsequential.

The Board concludes that no presumption of service connection 
is warranted, as psychoses are the only types of psychiatric 
disorders entitled to a presumptive service connection when 
arising within the applicable time limit.  38 C.F.R. 
§§ 3.307, 3.309.  See also Dorland's Illustrated Medical 
Dictionary (29th Edition, W.B. Saunders Company, 2000) 
(psychosis is defined as "a mental disorder characterized as 
gross impairment in reality testing evidenced by delusions, 
hallucinations, markedly incoherent speech, or disorganized 
and agitated behavior, usually without apparent awareness of 
the patient of the incomprehensibility of his behavior; 
called psychotic disorder in DSM-IV").  Each of the 
veteran's evolving diagnoses is listed as anxiety disorders 
according to the DSM IV, not psychotic disorders.

The last theory of entitlement is based on aggravation by 
service-connected duodenal ulcer with a hiatal hernia.  
R.G.B., M.D. indicated in January 1995 that the veteran's 
anxiety and ulcer disease were "obviously" intertwined and 
that each exacerbated the other.  The October 2004 VA 
examiner comes to the opposite conclusion, in that he states 
there is no indication that any anxiety disorder that may 
exist is either a function of the veteran's military service 
or was aggravated thereby, including his duodenal ulcer with 
hiatal hernia.  Upon review of Dr. B's opinion, the Board 
notes that it consists of two short paragraphs.  There is no 
indication whatsoever that Dr. B had any access to the 
veteran's treatment records other than those he generated in 
January 1990 and June 1994, on the two occasions the veteran 
presented to him for treatment.  As noted earlier, the 
October 2004 VA examiner noted his review of the veteran's 
entire claims file.  His report goes into tremendous detail 
of clinical findings over a 20-year span, as well as his own 
findings, culminating in 15 pages of history, clinical 
findings, and medical analysis.  Based on the in depth 
approach of the VA examiner, the Board finds his opinion to 
warrant the greater probative value.  In summary, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a nervous disorder, 
claimed as anxiety and post-traumatic stress disorder, to 
include as secondary to service connected disability, 
directly, secondarily, and by aggravation; accordingly, the 
benefit of the doubt doctrine is not for application with 
regard to the claim and service connection is not warranted.  
38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a nervous disorder, claimed as anxiety 
and post-traumatic stress disorder, to include as secondary 
to service-connected disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


